TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00568-CV


In re Marc Wein

Marc Wein, Appellant

v.

Maureen Jenkins and William E. Sherman, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN103548, HONORABLE PATRICK KEEL, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E

PER CURIAM

	This is a contempt proceeding ancillary to the appeal of Marc Wein from a final
judgment including a permanent injunction.  The subject of this proceeding is Marc Wein.
	The final judgment from which Wein seeks to appeal includes a permanent injunction
enjoining him from operating a bed and breakfast out of a home he owns in Spicewood, Texas. 
Following the entry of that judgment, Wein continued to operate his commercial business, violating
the trial court's injunction.  An evidentiary hearing was held before the trial court, which found that
Wein was in contempt of the court's injunction, but that the court lacked jurisdiction to enter
sanctions.  Appellees have filed a motion with this Court, asking that Wein be held in contempt of
court and confined to jail until he complies with the injunction.  Appellees also request that Wein
be required to pay appellees their reasonable and necessary attorney's fees for pursuing this relief.
	Therefore, it is hereby ordered that Marc Wein shall appear in person before this
Court on October 27, 2004, at 8:30 a.m., in the courtroom of this Court, located in the Price Daniel,
Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, to show why he should
not be held in contempt and sanctions imposed for his failure to obey the judgment and injunction
entered by the court below.
	It is ordered on October 13, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton